Fourth Court of Appeals
                                   San Antonio, Texas
                               MEMORANDUM OPINION
                                       No. 04-13-00009-CR

                                         Kevin ODELL,
                                           Appellant

                                                v.

                                      The STATE of Texas,
                                            Appellee

                    From the 186th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2010CR10875
                          Honorable Maria Teresa Herr, Judge Presiding

PER CURIAM

Sitting:         Karen Angelini, Justice
                 Sandee Bryan Marion, Justice
                 Marialyn Barnard, Justice

Delivered and Filed: March 6, 2013

DISMISSED FOR LACK OF JURISDICTION

           On January 31, 2011, appellant Kevin Odell pled nolo contendere to the offense of

driving while intoxicated and was sentenced to eight years in prison and a fine of $2000.00.

Odell’s sentence was suspended, and he was placed on community supervision for eight years.

Subsequently, the State filed a motion to revoke Odell’s community supervision. On December

12, 2012, the trial court signed an order modifying the terms of Odell’s community supervision.

On December 31, 2012, Odell filed a notice of appeal.
                                                                                  04-13-00009-CR


       No appeal is permitted from an order modifying the terms of community supervision. See

Basaldua v. State, 558 S.W.2d 2, 5 (Tex. Crim. App. 1977). Because no appeal is permitted from

an order modifying the terms of community supervision, we ordered Odell to show cause why

this appeal should not be dismissed for lack of jurisdiction. Odell has filed a response in which

he agrees this appeal must be dismissed for lack of jurisdiction. Accordingly, we dismiss this

appeal for lack of jurisdiction.

                                                PER CURIAM

Do not publish




                                              -2-